DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 34-38, 51-54, and 66-76 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsang et al.(US Publication 2007/0197987) in view of Masaki et al.(US Patent 6,086,950).
Tsang et al. discloses forming an absorbent article by depositing superabsorbent particles on a fabric to provide discrete aggregates of particles, and positioning a second fabric relative to the first to form pockets at a network of bond sites so each pocket surrounds a SAP aggregate forming an absorbent core.(Figures 1 and 6; [0010]-[0014])  The absorbent core is placed between a topsheet and a backsheet(Figure 10).  The reference shows leg holes in this article(90) which must have been formed in some manner as otherwise they would not be present and shows fasteners(26).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the fasteners to join the ends of the absorbent article since that is how a diaper is used.  The reference does not state that one of the two fabrics is a bulky nonwoven, though bulky is considered to be a relative term.  Masaki et al. discloses that if the fabrics are bulky, the superabsorbent can be dispersed in three-dimensions allowing more superabsorbent material per square meter.(Col. 12, ll. 12-28)  It would have been obvious to one of ordinary skill in the art at the time of filing to make one or both of the fabrics bulky nonwovens since this would allow more superabsorbent per square meter, increasing liquid absorption as taught by Masaki et al.(Col. 12, ll. 12-28)  Since the nonwovens would be bulky, the particles would naturally be at least partially entangled in the nonwoven as otherwise the particles would not be distributed in 3 dimensions as desired by Masaki et al.
Regarding claim 35, Tsang et al. discloses the adhesive pattern can be applied to the fabric before the SAP is applied.(Figure 2)
Regarding claim 36, the adhesive pattern has continuous open regions free of adhesive which have a width less than the width of the pockets.(Figure 6 c,I,q)
Regarding claim 37, Tsang et al. shows the bonding including point bonds which produce pockets with gaps which allow for fluid passage.(Figure 6 l,m)
Regarding claim 38, Tsang et al. shows the bond points forming a grid characterized by lines pointing toward the side margins at angles of less than 90 degrees from the centerline.(Figure 6 i, In Figure 6 i, half the lines through the bond points are less than 90 degrees.  This is considered generally less than 90 degrees.  In Figure 6 l, a line through adjacent bond points is generally less than 90 degrees.
Regarding claims 51 and 52, Tsang et al. discloses the SAP can be bonded to the fabric using thermal plastic i.e. hot melt plastic[0013], and that the adhesive can be mixed as particles with the SAP.[0046]  It would have been obvious to one of ordinary skill in the art at the time of filing to mix hot melt particles with the SAP since Tsang et al. discloses the adhesive can be a hot melt and that it can be particles mixed with the SAP and to apply heat to bond the particles to the fabric as otherwise they would not bond to the fabric, and the purpose of using an adhesive is to bond them to the fabric.
Regarding claim 53, since the bonding effectively creates a recessed pattern in the formed laminate using rolls(Figures 1 and 7), one in the art would appreciate this could be considered heat embossing as the pattern is formed by heat.
Regarding claims 54, 66, 67, 71, and 72, Masaki et al. discloses why both nonwovens can be the bulky nonwoven.(Col. 12, ll. 12-28)
Regarding claims 68 and 73, Masaki et al. discloses that one of the webs that entangles the fibers has a thickness of 500-1500 microns(Col. 15, ll. 12-13), a basis weight of 20-100 gsm(Col. 15, ll. 9-10), and preferably has a density of 0.1 g/cc(Col. 14, ll. 30), which is close enough to 0.08 g/cc that one in the art would appreciate that the difference in the density is virtually negligible absent unexpected results since the courts have held that a prima facie case of obviousness exists where the claimed ranges do not overlap but are merely close.(MPEP 2144.05)  The reference does not disclose the pore diameter but does disclose the SAP is 10-500 microns diameter(Col. 12, ll. 59-60)  One in the art would appreciate that if the particles were to be entangled in the fabric as shown by Masaki et al., the particles would have to be smaller than the pore size. It would have been obvious to one of ordinary skill in the art at the time of filing to have the pore size of the fabric in Tsang et al. and Masaki et al.  at least 300 microns so that SAP with a diameter of 300-500 microns could fit into the openings.
 Regarding claim 74, Tsang et al. does not disclose the SAP having pulp or an absorbent matrix.[0010]
	Regarding claim 75, since the SAP is applied between the two fabrics, one in the art would appreciate that at least some of the SAP would remain there as there is no suggestion that all the particles are enmeshed in the bulky nonwoven.  Masaki et al. even indicates that not all the particles ae located in the fabric layer.(Col. 11, ll. 47-55)
Regarding claim 76, Tsang et al. shows the fabric layers are two discrete fabrics since they are bonded together, not needled together.[0014]
Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsang et al. and Masaki et al. as applied to claim 51 above, and further in view of Palumbo et al.(US Patent 5,482,761).
The references cited do not disclose the ratio of hot melt adhesive to SAP.  Palumbo et al. is directed to a mix of hot melt adhesive and SAP placed between two layers of an absorbent article. It teaches 5-30 gsm adhesive and 30-150 gsm adhesive and SAP.(Col. 4, ll. 40-53)  This comes out as a ratio of 3.5-25% adhesive.  It would have been obvious to one of ordinary skill in the art at the time of filing to pick any ratio of adhesive to SAP since Palumbo et al. teaches a wide range of such ratios and since such a determination is within the skill of one of ordinary skill in the art to determine, absent unexpected results. 
Response to Arguments
Applicant's arguments filed 12/9/20 have been fully considered but they are not persuasive.
Regarding applicants’ argument that a bulky nonwoven is designed for fluid handling, not particle entangling, Masaki et al. shows it is known for particle entangling.
Regarding applicant’s argument that there is no motivation to use a bulky nonwoven, Masaki et al. indicates this can increase the amount of SAP by 300%.(Col. 12, ll. 20-25)  Additionally, with regards to one in the art looking to using more adhesive to hold more SAP, a pocket has a specific size, which would dictate the amount of material that can be held in it.  Thus there is a maximum amount of material that can be held between two layers, which would be increased by including material in one of those layers.
Regarding applicant’s argument that Tsang et al. teaches away since it suggests thinner products are desired, it also suggests larger amounts of absorbent material are desired.[0005]  Also the amount of SAP desired would be different for pads designed for different purposes, i.e. for a pad for overnight use versus a pantiliner.

Regarding applicant’s argument that Masaki et al. has a web of unbound fibers, not a fabric, firstly, examiner is not using the process of Masaki et al. in the process of Tsang et al.  Rather examiner is using the concept Masaki et al. disclosed, i.e. that a web of bulky fibers would allow the use of far more SAP that a conventional fabric.(Col. 12, ll. 17-25)  Secondly,   the reference discloses forming a fabric web.(Col. 16, ll. 11-15)  The reference specifically states a web is formed, not a layers of fibers.  Finally, fibers laid on a surface via wet or dry laying can form a fabric without the aid of any other agent, as seen in any DIY paper making process.
Regarding applicant’s argument that Masaki et al. teaches fusing the two layers to form a unitary structure and thus using Masaki et al. in Tsang et al. would result in a unitary structure, examiner is not using the process of Masaki et al. in Tsang et al. but using a concept taught by Masaki et al.  Even if she were using the process of making a web of Masaki et al. in Tsang, et al, there is no reason to further use the entire process of Masaki et al. in Tsang et al.  Incorporating one part of a process does not mean the entire process is incorporated. Finally, Masaki et al. discloses this unitary structure can be formed by “heat fusion”(Col. 7, ll. 9) which would appear to be another word for using a hot melt adhesive, which is what applicant is doing.  
Regarding applicant’s argument that Masaki et al. does not disclose the second layer being the bulky nonwoven(claims 67 and 71), Masaki et al. discloses why one would use a bulky nonwoven layer.  As to the argument it could not be the second layer because the bulky layer of Masaki et al. is not a sheet until after heating, the reference states a web is formed, not that a layer of fiber is formed.(Col. 16, ll. 12-16)  In paper making after the water has been drained, the layer of fibers forms a fabric without the addition of heat, as can be seen by any paper making DIY demo on the internet.  Finally, examiner is not using the process of Masaki et al. only the concept that a bulky nonwoven fabric allows the use of more SAP. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222.  The examiner can normally be reached on 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746